U.S. PROBATION OFFICE

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

PETITION FOR SUMMONS FOR OFFENDER UNDER SUPERVISION
Name of Offender: Deairus Goines Docket Number: 3:15-CR-00117-001

Name of Sentencing Judicial Officer: The Honorable Thomas W. Phillips
United States District Judge

Name of Presiding Judicial Officer: The Honorable Pamela L. Reeves
Chief United States District Judge

Date of Original Sentence: June 20, 2016

Original Offense: Felon in Possession of a Firearm and Ammunition, in violation of Title 18
U.S.C. §§ 922(g)(1) and 924(a)(2)

Class: C Felony Criminal History Category: II]
Original Sentence: 37 months imprisonment, followed by three (3) years supervised release
Amended Judgment — July 11, 2016: An Amended Judgment was filed due to Correction of
Sentence for Clerical Mistake (Fed. R. Crim. P. 36). The wording of Special Condition #2 was
amended, and all other aspects of the judgment remained the same.

Type of Supervision: Supervised Release

Date Supervision Commenced: October 18, 2018

Date Supervision Expires: October 17, 2021

Assistant U.S. Attorney: Kelly Ann Norris

Defense Attorney: Donny M. Young

Revocation Guideline Range: 5-11 months | Statutory Maximum: 2 years

9 248 2fe fe 2fe 2fe he fe 2c 2k ae ade fe 2k ake fe 2 2g 9 9 is fe 2fe 2 oe 2c 2c 2c 9 2c 2 2 of a i go

PETITIONING THE COURT

The probation officer believes the offender has violated the following condition of supervision:

Case 3:15-cr-00117-PLR-HBG Document 34 Filed 02/27/20 Page 1of3 PagelD #: 154
PETITION FOR SUMMONS Page 2
FOR OFFENDER UNDER SUPERVISION
Re: Deairus Goines Docket Number: 3:15-CR-00117-001

Violation Number Nature of Noncompliance

1 General Condition: The defendant shall refrain from any unlawful use of
a controlled substance.

On February 28, 2019, the offender reported to Midway Rehabilitation Center to submit a random
urine screen. His urine specimen tested positive for methamphetamine. The offender reported to
United States Probation Officer Scott Smith that he was experiencing back pain and “took a pill”
that was offered by his cousin. Mr. Goines acknowledged he did not know what the substance was,
and he signed an admission of drug use form admitting to the use of methamphetamine.

On June 25, 2019, the offender failed to appear at Midway Rehabilitation Center for a Code-A-
Phone urine screen. On June 26, 2019, this officer called Mr. Goines and instructed him to report
to the United States Probation Office by 4:30 p.m. for a drug test. The offender did report for the
drug test, but he did not report until 5:05 p.m. Prior to producing a urine sample, Mr. Goines
admitted to smoking marijuana. The offender produced a urine sample which tested positive for
marijuana. He reported last smoking marijuana on June 20, 2019. On July 2, 2019, this officer
submitted a Report on Offender Under Supervision to the Court describing the above listed
noncompliance.

On September 19, 2019, the offender failed to report to Midway Rehabilitation Center for a Code-
A-Phone drug test. On September 20, 2019, this officer called the offender and advised him to
report to the probation office to make up the missed drug test. He reported as instructed and tested
positive for marijuana. The offender denied use of marijuana, and the sample was sent to Alere
National Laboratory for confirmation testing. The test results were received from Alere on
September 26, 2019, and confirmed the offender’s sample was positive for marijuana. According
to the laboratory report, the urine sample was a diluted specimen. On October 3, 2019, this officer
submitted a Report on Offender Under Supervision describing the above listed noncompliance.

On September 23, 2019, and October 9, 2019, the offender tested negative for all illegal substances.
On October 16, 2019, the offender failed to report to Midway Rehabilitation Center for a Code-A-
Phone drug test. On October 17, 2019, the offender reported to the probation office for a drug test
and tested positive for marijuana. The offender denied use of marijuana, and the sample was sent
to Alere National Laboratory for confirmation. The test results were received from Alere on
October 21, 2019, and confirmed the offender’s sample was positive for marijuana. According to
the laboratory report, the urine sample was a diluted specimen.

Since submitting a positive drug test on October 17, 2019, the offender has submitted four negative
drug tests and has been participating in treatment with Cherokee Health Systems. This officer has
received five progress reports from Cherokee Health Systems that indicate they are working with
the offender on the following goals and objectives: abstain from drug use for a period of six
months; attend AA/NA/Celebrate Recovery meetings; avoid people and places associated with
drug use; build coping skills; engage in treatment with Cherokee Health Systems for a period of

Case 3:15-cr-00117-PLR-HBG Document 34 Filed 02/27/20 Page 2of3 PagelD #: 155
PETITION FOR SUMMONS Page 3
FOR OFFENDER UNDER SUPERVISION
Re: Deairus Goines Docket Number: 3:15-CR-00117-001

six months; and attend all scheduled healthcare visits. The offender has also obtained employment
with “Ingles Market” on November 16, 2019, after four months of unemployment.

Petitioning the Court to order:

That a Summons be issued, and the defendant be ordered to appear in Court for a hearing to
determine whether the term of supervision should be revoked.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 17, 2020.

Respectfully submitted,

ee, pap — Sieh January 17, 2020

E. Aaron Powell
United States Probation Officer
APPROVED:

Py & oe January 17, 2020
{

John E. Lynn, Supervising Date
United States Probation Officer

EAP:glr

 

ORDER OF COURT:

A Summons is to be issued, and the defendant is ordered to appear in Court for a hearing to
determine whether the term of supervision should be revoked.

So ordered.

ENTER.

 

Case 3:15-cr-00117-PLR-HBG Document 34 Filed 02/27/20 Page 3of3 PagelD #: 156
